509 F.2d 539
UNITED STATES of America, Plaintiff-Appellee,v.Alfonso ACOSTA, Defendant-Appellant.
No. 73--4016.
United States Court of Appeals,Fifth Circuit.
March 7, 1975.Rehearing Denied April 4, 1975.

Raymond C. Caballero, El Paso, Tex., for defendant-appellant.
William S. Sessions, U.S. Atty., San Antonio, Tex., Edward Marquez, Ronald F. Ederer, Asst. U.S. Attys., El Paso, Tex., for plaintiff-appellee.
Before BROWN, Chief Judge, and TUTTLE, WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.
PER CURIAM:


1
The Court adopts that part of the dissenting opinion of the panel dealing with 'The Sentencing Procedure' and vacates the sentence and remands the case for further sentencing, 501 F.2d 1330.


2
The Court, en banc, having considered the opinion and the judgment of the panel dealing with the admissibility of the evidence seized from Acosta's premises, is equally divided on this issue.  The judgment of the trial court is therefore affirmed by an evenly divided Court.